                                                         [Docket No. 816]

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

                                   )
EAGLE VIEW TECHNOLOGIES, INC.,     )      Civil No.: 1:15-cv-07025
et al.,                            )
                                   )             OPINION
               Plaintiffs,         )
                                   )
       v.                          )
                                   )
                                   )
XACTWARE SOLUTIONS, INC., et       )
al.,                               )
                                   )
               Defendants.         )



APPEARANCES:

WALSH PIZZI O’REILLY FALANGA LLP
By: Liza M. Walsh, Esq.
     Hector D. Ruiz, Esq.
     Eleonore Ofosu-Antwi, Esq.
     Three Gateway Center
     100 Mulberry Street, 15th Floor
     Newark, New Jersey 07102

     and

KIRKLAND & ELLIS LLP
By: Adam R. Alper, Esq.
     Brandon H. Brown, Esq.
     Reza Dokhanchy, Esq.
     555 California Street
     San Francisco, California 94104

     Michael W. DeVries, Esq.
     333 South Hope Street
     Los Angeles, California 90071

     Patricia Carson, Esq.
     Leslie M. Schmidt, Esq.
     601 Lexington Avenue
     New York, New York 10022

     Gianni Cutri, Esq.
     Kristina Hendricks, Esq.
     Joel R. Merkin, Esq.
     300 North LaSalle
     Chicago, Illinois 60654
               Counsel for Plaintiff


McCARTER & ENGLISH, LLP
By: Scott S. Christie, Esq.
     Matthew A. Sklar, Esq.
     Four Gateway Center
     100 Mulberry Street
     Newark, New Jersey 07102

     Lee Carl Bromberg, Esq.
     Thomas R. Fulford, Esq.
     265 Franklin Street
     Boston, Massachusetts 02110

     and

GIBSON DUNN & CRUTCHER LLP
By: Mark A. Perry, Esq.
     1050 Connecticut Avenue N.W.
     Washington, District of Columbia 20036
               Counsel for Defendants




                                   2
BUMB, UNITED STATES DISTRICT JUDGE 1:

      Approximately three weeks ago, a jury found that Defendants

Xactware Solutions, Inc. and Verisk Analytics, Inc. (“Defendants”)

willfully infringed six of Eagle View’s patents.   The jury awarded

lost profits damages of $125 million to Eagle View. 2   On September

26, 2019, this Court entered a temporary restraining order (“TRO”)

enjoining Defendants from, among other things, selling or offering

to sell their Property Insight, Roof Insight, Geomni Roof and Geomni

Property products [Docket No. 800] that are produced by computer

software programs which the jury found infringed Eagle View’s

patents.   Shortly thereafter, Eagle View filed the instant Motion

for a Permanent Injunction.   The Court held a hearing on the motion

on October 8, 2019.   Immediately following the hearing, the Court

extended the TRO to October 18, 2019 to allow Defendants to present

their equitable estoppel defense at an evidentiary hearing to be




1   Due to a combination of full trial calendars and judicial
    vacancies resulting in a declared judicial emergency, this case
    was reassigned from Senior District Judge Robert B. Kugler to the
    undersigned for trial, which was held on September 9 through 25,
    2019.
2   The jury also found that each patent at issue was not invalid.

                                   3
held on October 18th.   A few days later, however, Defendants notified

the Court that they wished to withdraw their equitable estoppel

defense [Docket No. 835], and the parties agreed that there was no

longer a need for a hearing on that issue.    Thus, all that remains

for immediate adjudication is Eagle View’s Motion for Permanent

Injunction.    For the reasons stated herein 3, the motion will be

granted, in part, and denied, in part.

I.     BACKGROUND

       Eagle View defines itself as a data analytics company, with the

“data” being derived from aerial imagery of roofs.    [Trial

Transcript, p. 705:24-706:1 (“A: . . . Eagle View is in the business

of capturing aerial imagery and then extracting roof measurements

from the imagery.”).    Eagle View’s patented processes are applied to

that data, and then a roof report is generated.     This is Eagle

View’s “cornerstone product.”    [Daga Sept. 26, 2019 Decl. ¶ 4]     In

contrast to Eagle View, less than half of one percent of Defendants’

revenue results from the generation of roof reports. [PTX-138; PTX-




3    This Opinion sets forth “the reasons why [the accompanying
     injunction is] issued.” Fed. R. Civ. P. 65(d)(1)(A).

                                    4
940; Dkt. No. 791-1, Exs. B–E]   It is Defendants’ generation of

their roof reports from their software programs that the jury found

to be infringing.

     Putting Defendants’ willful infringement of Eagle View’s

patents aside, ironically, Defendants provide some business value to

Eagle View.   Through the parties’ contractual relationship,

Defendants run approximately 25% of Eagle View’s roof reports

through its Xactimate cost-estimator platform.   [Trial Transcript,

1506:17-25 (West Testimony)]   That is, in addition to the generation

of a roof report, a cost estimate to repair or replace the roof per

the measurements of that roof report is also prepared through

Defendants’ platform. [Trial Transcript, p. 2175:7-15 (Webecke

Testimony)]   This contractual relationship runs through December,

2020.   Suffice it to say it is indeed a paradoxical set of facts:

the parties in this hotly contested litigation before the Court are

business partners outside the courtroom, at least until the end of

next year.

     The developed record of the parties’ relationship convinces

this Court that the effects of a denial of injunctive relief to

protect the patents at issue is far more consequential to Eagle

View, a company whose essential existence relies upon the income

                                   5
generated as a result of the patented software, than to Defendants,

who are far more diversified.    [See infra at Section III., D.]   As

Eagle View’s CEO, Rishi Daga, explained at trial, Eagle View’s

patents are critically important to its business.    To Eagle View,

having patent protection means

     small companies like [Eagle View] . . . spen[d] a lot of
     time, energy, money . . . and do research and development,
     create new technology, and then file a patent . . . so then
     [it] can go and build a business and grow a business. And
     if [those patents are not enforced] then any big company can
     come steal your idea and crush you.

[Trial Transcript, p. 800:17-801:1]     The CEO’s fears were born out

by the trial evidence: in September, 2015, Defendants announced in

their formal, written business strategy that they viewed Eagle View

as a “threat” [PTX-530.0023], and so they set out to “aggressively”

erode Eagle View’s market share and undercut Eagle View’s prices.

[PTX-530.0001]   Indeed, within three years of the 2015 Five Year

Business Strategy, Defendants had successfully eroded Eagle View’s

market share by as much as 20% [Trial Transcript, p. 1511:2-10] and

undercut Eagle View’s prices by as much as 50%. [Trial Transcript,

p. 1504:17-18]   In short, the record evidence supports a finding

that Defendants deliberately set out to, and did cause, irreparable

harm to Eagle View.   Further, as explained below, Defendants have


                                    6
provided the Court little assurance that, going forward, Defendants

will not continue their aggressive business strategy of what the

jury has found to be willful infringement and unfair competition.

Unless an injunction issues, there remains, in this Court’s mind, a

possibility that Eagle View could be pushed out of business

altogether.   It is a risk this Court is not willing to take.

II.   LEGAL STANDARD

      The Patent Act provides that injunctions “may” issue “in

accordance with the principles of equity.”   35 U.S.C. § 283.    “To

obtain a permanent injunction, ‘[a] plaintiff must demonstrate: (1)

that it has suffered an irreparable injury; (2) that remedies

available at law, such as monetary damages, are inadequate to

compensate for that injury; (3) that, considering the balance of

hardships between the plaintiff and defendant, a remedy in equity is

warranted; and (4) that the public interest would not be disserved

by a permanent injunction.’”   TEK Glob., S.R.L. v. Sealant Sys.

Int’l, Inc., 920 F.3d 777, 792 (Fed. Cir. 2019) (quoting eBay, Inc.

v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006)).   A patentee must




                                   7
establish each of these eBay factors for an injunction to issue.

Amgen, Inc. v. Sanofi, 872 F.3d 1367, 1381 (Fed. Cir. 2017). 4

III. ANALYSIS

      A.   Irreparable injury

      “To prove irreparable injury, a patentee must show (1) that

absent an injunction, it will suffer irreparable harm, and (2) that

a sufficiently strong casual nexus” connects the alleged irreparable

harm “to the [] infringement.”    Presidio Components, Inc. v. Am.

Tech. Ceramics Corp., 875 F.3d 1369, 1383 (Fed. Cir. 2017). 5    “To

determine whether the patentee will suffer irreparable harm absent

an injunction, the court may consider factors such as the nature of

competition between the patentee and the infringer, the willingness

of a patentee to license, and any lost sales the patentee has

proven.”   Id.   The court may also consider the harm to the

patentee’s reputation in the market.    See Douglas Dynamics, LLC v.

Buyers Prod. Co., 717 F.3d 1336, 1344 (Fed. Cir. 2013) (“Irreparable




4   Cert. denied, 139 S. Ct. 787, 202 L. Ed. 2d 568 (2019).
5   Cert. denied, 139 S. Ct. 144, 202 L. Ed. 2d 24 (2018), and cert.
    denied, 139 S. Ct. 73, 202 L. Ed. 2d 23 (2018).

                                    8
injury encompasses different types of losses that are often

difficult to quantify, including lost sales and erosion in

reputation and brand distinction.”).    The record before this Court

amply supports a finding of each of these factors.

      i.   Competition between the parties

      The trial evidence establishes that the market for roof reports

is essentially a two-player market consisting of Eagle View and

Defendants.    Both are each other’s direct competitors. [Trial

Transcript, p. 792:22-794:12 (Daga Testimony, “Q: . . . [D]oes Eagle

View have any effective competitors other than the defendants? A:

No.”), p. 1491:2-3 (West Testimony, “Q: Are there any other [roof

report] alternatives [other than Defendants and Eagle View] in the

marketplace?    A: No, there are not.”), p. 1511:2-10 (“Q: . . . what

is EagleView’s market share[?]    A: I would say somewhere between 80

and 90 percent. . . . Who has the other 10 to 20 percent?    A: The

defendants.”)] 6   With respect to the insurance carrier portion of the




6   The undisputed fact that the Federal Trade Commission did not
    approve the parties’ proposed merger lends further support to this
    Court’s finding that the market for roof reports effectively
    consists of two players: Defendants and Eagle View.

                                    9
market, Defendants’ own witness, Xactware’s President, Mike Fulton,

testified that Eagle View is Defendants’ only “significant or

relevant” competitor. [PTX-961, Deposition Transcript at 251:7-17]

Indeed, in opposition to the instant motion, Defendants concede that

the insurance carrier portion of the market is a two-player market,

arguing that only the construction contractor portion of the market

is not a two-player market.   [Dkt. No. 825, Opposition Brief, p. 6] 7

However, the evidence does not support a finding, by a preponderance

of the evidence, that there are other significant or relevant

competitors to Defendants and Eagle View in the construction

contractor portion of the market.    Defendants’ evidence in this

regard is vague and undeveloped.    Defendants’ expert, Philip Green,

in his declaration filed in opposition to the instant motion 8, merely




7   [See also Oct. 8, 2019 Hearing Transcript, p. 44 (“MR. PERRY: . .
    . In the insurer market . . . our point is not that it is not a
    two-player market, to be clear. There are two players, Eagle View
    and Xactware.”]
8   Defendants elected not to call Mr. Green to testify at the
    permanent injunction hearing, although the Court provided
    Defendants the opportunity to do so. [Oct. 8, 2019 Hearing
    Transcript, p. 3, 90-91]




                                    10
identifies three companies--“RoofShots/Roofers”, “SkyMeasure”, and

Home Depot-- which he asserts, in conclusory fashion, “offer reports

that are based on imaging such as that used by Eagle View and

Xactware.”    [Dkt. No. 825-2, Green Decl. ¶ 18] 9   This evidence is

insufficient because Defendants provide no evidence that any of the

three vendors are bona fide competitors to Eagle View and

Defendants.    Even if this Court were to assume-- which it does not--

that the reports “offered” by these companies are comparable to

Eagle View’s roof reports in terms of similarity and accuracy 10,




9    The trial testimony of Defendants’ corporate designee, Edmund
     Webecke, was even more vague: “Q: On the contractor side, what is
     your understanding of the number of competitors to Eagle View and
     Xactware in providing Roof Reports? A: Originally, there were
     quite a few smaller companies doing this service. . . . And there
     are a number of service companies out there that have, over the
     years, provided reports or dimensions of roofs through their
     service.” [Trial Transcript, p. 2316:2-12] [See also, Trial
     Transcript, p. 3100:5-12 (Green Testimony: “A: . . . We’ve heard
     about . . . SkyTek, SkyMesh, Roof Shots, those kind of companies
     help sells [sic] roof reports to contractors. . . . [Y]ou really
     can’t see what’s going on in the contractor market. There’s so
     many of them, you don’t know what they’re buying.”)].
10    [See Trial Transcript, p. 1756:18-20 (Arnold Testimony explaining
     that “accuracy problems” render some of Defendants’ proposed
     noninfringing alternatives “uncompetitive alternative[s].”)]




                                    11
nothing in the record provides any information concerning how many

reports these alleged competitors actually sell or have sold.      In

the absence of such evidence-- and in light of Eagle View’s evidence

to the contrary 11--   the Court concludes that these companies’

presence in the roof report market is de minimus, and therefore

Defendants’ proffered evidence does not alter this Court’s finding

that the entire market for roof reports (the insurer and

construction contractor portions combined) functions as a two-player

market for purposes of assessing irreparable harm.

       Indeed, some of the strongest evidence of the present

competitive landscape is what has happened since this Court entered

its temporary restraining order: rather than turning to some third,

non-infringing provider of roof measurements, Defendants’ roof




11    [Trial Transcript, p. 1898:15-20 (Arnold Testimony, “A: . . . the
     only commercially relevant choices for people who are buying this
     type of roof report, is either Eagle View or Xactware, and there
     are some examples of smaller players out there that have come in
     and out of the market, but they have no meaningful share.”); p.
     1922:10-15 (Arnold Testimony, “A. American Modern was an Eagle
     View customer, it went to SkyMeasure, and then it returned to
     Eagle View. So that tells me they tested it out, they did not
     find it to be acceptable, and they came back to [Eagle View]. So
     it looks to me as though SkyMeasure is not able to measure up to
     the competition that’s presented by Xactware and Eagle View.”]

                                    12
report customers-- insurers and construction contractors alike--

have returned to Eagle View.    [Daga Oct. 1, 2019 Decl., Docket No.

817-2, ¶¶ 5-10]    As counsel for Eagle View correctly observed at the

permanent injunction hearing, Defendants have not provided any

evidence of even a single customer choosing an option that was not

Defendants or Eagle View.    [Oct. 8, 2019 Hearing Transcript, p. 11,

14, 77]    Thus, Defendants’ gain is Eagle View’s loss, and vice

versa.    Cf. Presidio Components, 875 F.3d at 1384 (“Since March 17,

2017, the injunction against [the infringer] from selling [the

infringing product] has been in effect.    Based on the evidence

presented to this Court, it appears that, fortuitously, this

injunction may have created the hypothetical market necessary to

determine whether consumers would purchase [the patent holder’s

product] in the absence of [the infringer’s product].    On remand,

the district court should consider whether consumers have turned to

noninfringing alternatives to the [patent holder’s product] . . .

after the [the infringing product] became unavailable or whether

[the patent holder’s] sales of the [patented product] have increased

because the [infringing product] is no longer on the market.”).

     ii. Eagle View’s lost sales and lost market share to
     Defendants


                                   13
     Eagle View has also proven that it has lost highly valuable

customers to Defendants because of Defendants’ ability to undercut

Eagle View’s price.    [Trial Transcript p. 1504:17-18 (West

Testimony) (“we consistently see the defendants’ products in the

market at 30 to 50 percent below Eagle View’s pricing.”)]      Indeed,

the trial evidence demonstrated that Defendants intended to

aggressively compete, head-to-head, with Eagle View with the express

goal of luring away Eagle View’s customers and decreasing Eagle

View’s market share.    As mentioned, in September 2015, Defendants

created a “Five Year [Business] Strategy” which set forth “how”

Defendants planned to “aggressively grow [their roof report] market

share”: “[t]here is nothing more important at this time that [sic]

to support and sell Roof InSight to US markets and beyond where

possible. . . . [Eagle View] is very active in the market . . . . We

need to erode their market share by selling Roof InSight right

now[.]”   [PTX-530.0001, p. 14, 21-22]   Defendants specifically

identified insurance customers State Farm and Nationwide as business

Defendants sought to “take,” from Eagle View thereby “hav[ing] [a]

significant impact on the competition.” [Id. at p. 14-15]

Defendants also planned to “be aggressive on price.” [Id. at p. 23]



                                   14
       The trial evidence further supports a finding that Defendants

were successful in achieving their acquisitive goals.     Nationwide

did, in fact, switch to Defendants, as did MetLife, USAA, Travelers,

and Country Financial, among others. [Trial Transcript, p. 797:18-

798:2 (Daga Testimony), p. 1483:23-1485:24 (West Testimony); Daga

Oct. 1, 2019 Decl. ¶ 7].    Why these customers did so is clear:

Defendants were offering their roof reports “at a significantly

lower price.” [Trial Transcript, p. 1485:6-9, 1488:19-25 (West

Testimony)]

       Moreover, although Eagle View did not completely lose all of

its customers to Defendants, Eagle View was nonetheless forced to

lower the prices it offered to both its insurance and construction

customers in order to compete with Defendants.      [Trial Transcript,

p. 1489-96, 1503-04 (West Testimony); PTX-641] 12




12   Eagle View predicts that this pressure to maintain current,
     artificially deflated prices for its roof reports (which resulted
     from Defendants’ infringement) will continue into the future.
     While Defendants dismiss this argument as speculative, the Court
     disagrees. Eagle View’s evidence of past market conditions and
     contract negotiations may be used to reliably predict what will
     happen in the future. See TEK, 920 F.3d at 793 (“‘[p]ast harm to
     a patentee’s market share, revenues, and brand recognition is



                                    15
       The effects of Defendants’ aggressive competition strategy

persist, post-verdict 13, to today.    Mr. Daga states that at least one

of Eagle View’s customers is delaying negotiations on a contract

renewal with Eagle View so that the customer may potentially take

advantage of a lower price offered by Defendants.     [Daga Sept. 26,

2019 Decl. ¶ 5-6]

       This mountain of evidence notwithstanding, Defendants

erroneously assert that Eagle View’s market share has remained

constant over the relevant time period, and therefore assert that

Eagle View has not proven that it has lost market share to

Defendants.    This argument is not supported by the evidence.

Defendants’ own document, the “Five Year Strategy”, illustrates that

between 2013 and 2015, Defendants “command[ed] a ~10% market share




     relevant for determining whether the patentee ‘has suffered an
     irreparable injury.’” (quoting i4i, 598 F.3d at 861–62).
13   The Court notes that by awarding Eagle View $125 million in lost
     profits damages, and $0 as a reasonable royalty, the jury
     necessarily, and resoundingly, found that Defendants’ infringement
     caused Eagle View to lose sales and/or caused Eagle View to lower
     its prices.




                                      16
vs. [Eagle View] for roof reports” in the US insurance carrier

market.       [PTX-530.0001, p. 21-22]    Similarly, the evidence shows

that Eagle View’s overall market share (insurance customers and

construction contractors combined) did not remain steady at 90%, as

Defendants assert.       Rather, Eagle View’s market share has dipped as

low as 80%.       [Trial Transcript, p. 1511:2-10 (West Testimony)] 14

       iii.    Eagle View’s unwillingness to license its patents

       It is undisputed that Eagle View has not licensed the patents

at issue.       This factor also weighs in favor of a finding of

irreparable harm.       See Presidio Components, 702 F.3d at 1363 (“The

district court correctly found [the patent holder’s] unwillingness

to license favored finding irreparable injury.”).         That Defendants’

opposition to Eagle View’s Motion completely ignores this fact is

quite telling.

       iv.    Reputational harm




14    [See also, Trial Transcript, p. 3132:5-10 (Green Testimony: “Q:
     In fact, since being sued four years ago this day, defendants have
     increased their sales of their accused products, and their
     revenues on sales of the accused products have increased year over
     year over year, correct? A: Yes. They have had more sales, so
     there’s greater revenue, we all agree.”)]

                                         17
     The evidence also demonstrates that Eagle View’s roof reports

have lost some of their “distinctiveness and market lure” as a

result of Defendants’ infringement.      Douglas Dynamics, 717 F.3d at

1344.     The confusion and uncertainty in the market created by

Defendants’ infringement has negatively impacted Eagle View’s

relationships and business negotiations with its customers. [Dkt.

No. 792-1, Sept. 22, 2019 Daga Decl. ¶¶ 4-7; see also Trial

Transcript, p. 1484:1-4, 1496:5-10 (West Testimony)]     Defendants

have not offered any contrary evidence.

     The combined effect of these market conditions-- direct, two-

player competition, Eagle View’s lost sales and market share to

Defendants, and Eagle View’s unwillingness to license its patents to

Defendants or anyone else-- as well as the harm to Eagle View’s

reputation in the market, taken altogether, strongly supports the

conclusion that Eagle View will suffer irreparable harm in the

future absent a permanent injunction.

     v.     Nexus

     Moreover, Eagle View has also adduced sufficient evidence that

the irreparable harm it will suffer absent an injunction is directly

attributable to Defendants’ infringement, thereby establishing the

nexus requirement.     As direct competitors in a two-player market,

                                    18
Eagle View’s harm was clearly and directly linked to Defendants’

infringement of Eagle View’s patent property rights.    See Broadcom

Corp. v. Emulex Corp., 732 F.3d 1325, 1337 (Fed. Cir. 2013)(“‘Where

two companies are in competition against one another, the patentee

suffers the harm-- often irreparable-- of being forced to compete

against products that incorporate and infringe its own patented

inventions.’”) (quoting Douglas Dynamics).   Indeed, the jury

explicitly found the requisite nexus when they awarded Eagle View

$125 million in lost profits “because of” Defendants’ infringement.

[Docket No. 727]

     The Court rejects Defendants’ contrary argument.   Defendants

correctly observe that the patented technology at issue is not roof

reports.    Defendants, however, then take the unsupported leap that

there is no causal nexus between the patented technology-- i.e.,

Eagle View’s software that produces roof reports-- and consumer

demand.    According to Defendants, consumers do not “want to buy roof

reports because they correlate points on stereoscopic roof images”

[Oct. 8, 2019 Hearing Transcript, p. 63], and so, Defendants reason,

this Court cannot find the requisite nexus between Eagle View’s

patented software and consumer demand.



                                   19
       The Court finds two flaws in this argument.     First, the patents

at issue all claim inventions that “generate,” “transmit” or

“output” a “roof estimate report.”       Those reports, the evidence

shows, are in demand because of their accuracy (and resulting cost

savings) [Trial Transcript p. 1478-81, PTX-126], which accuracy is

the direct result of the claimed inventions. 15     That is, the roof

reports are accurate (and cost-effective) precisely because the

patented software correlates points on stereoscopic roof images.

Thus, when customers demand accuracy, they are, contrary to

Defendants’ argument, effectively demanding the patented software. 16




15    [See Trial Transcript, p. 495:21-24 (Pershing Testimony) (“I was
     thinking through the problem of how I was going to-- how I was
     going to use and correlate information from different photographs
     in order to produce a coherent accurate model of a roof.”)]
16    In this way, this case is distinguishable from the car and cup
     holder analogy discussed in Apple Inc. v. Samsung Elecs. Co., 735
     F.3d 1352, 1368 (Fed. Cir. 2013) (“For example, consumers’
     willingness to pay an additional $10 for an infringing cup holder
     in a $20,000 car does not demonstrate that the cup holder drives
     demand for the car. The question becomes one of degree, to be
     evaluated by the district court.”). [See Oct. 8, 2019 Hearing
     Transcript, p. 62-65] Defendants argue that customer demand for
     cars is not driven by cup holder preference, and Defendants have
     urged this Court to find that Eagle View’s patented software is
     like a cup holder in a car. But the evidence does not support



                                    20
     Second, Eagle View has presented evidence that customers in the

market were aware that Eagle View’s patented technology was its

software, and, thus, sought out Eagle View for its patented

technology.   [PTX-444.0001-04 (California Business Journal article:

“Eagle View Measurements revolutionizes the roofing industry with a

unique innovation that saves roofing contractors time and money.”);

PTX-511.0001 (CNN Money headline: “One small company reinvents a $30

billion market”); PTX-173.0011-12 (Bloomberg article: “EagleView’s

Software Measures Rooftops With Photos From the Sky”); Trial

Transcript, p. 714:13-17 (Daga Testimony, “I thought it was amazing

that even before any real marketing efforts, even before any . . .

product launches . . . there were actually people who were spending

money to buy this digitized computer-based roof report.”), p.

1736:16-17 (Arnold Testimony, “A: I conclude that the patented

technology is driving demand for [Eagle View’s] product.”)]




  such a finding. A car is infinitely more complex than a roof
  report, and a cup holder certainly does not produce a car the way
  Eagle View’s software generates a roof report.




                                  21
      The Court holds that Eagle View has established the first eBay

factor.

      B.   Inadequate remedies at law

      “Difficulty in estimating monetary damages is evidence that

remedies at law are inadequate.” i4i Ltd. P’ship v. Microsoft Corp.,

598 F.3d 831, 862 (Fed. Cir. 2010). 17    “[L]oss of market share, brand

recognition, and customer goodwill as the result of the defendant’s

infringing acts,” are all losses which the Federal Circuit has

recognized are “difficult to quantify.”      Id.

      Concerning lost market share and lost profits, as discussed

above, Eagle View has presented ample evidence proving that it lost

market share and suffered price erosion as a result of Defendants’

infringement, and the jury’s award of lost profits necessarily means

that the jury found those facts as true.      While Defendants argue

that the jury’s award of lost profits demonstrates that loss of

market share and price erosion can be adequately compensated with

money damages, the Court disagrees.      The jury’s award of lost




17   Aff’d, 564 U.S. 91, 131 S. Ct. 2238, 180 L. Ed. 2d 131 (2011).




                                   22
profits for past injury is not irreconcilably inconsistent with a

finding that money damages will be inadequate to remedy future

injuries for two related reasons.    First, that the jury was able to

award damages within a reasonable amount of certainty 18 does not, as

Defendants argue, necessarily lead to the conclusion that Eagle View

has been made whole for its past injuries resulting from Defendants’

infringement. 19   Defendants’ calculated and targeted price erosion

strategy has rendered it impossible to predict exactly what price

the market would have sustained absent Defendants’ infringement.

       Second, an award of lost profits for past injury, of course,

cannot prevent future harm to Eagle View.    Having seen all of the

evidence of Defendants’ deliberate strategy of aggressive head-to-




18    As the Court instructed the jury in this case, “EagleView need
     not prove the amount of damages with mathematical precision, but
     it must prove the amount of damages with reasonable certainty.”
     [Docket # 794, p. 53]
19    See generally, City of Walla Walla v. Walla Walla Water Co., 172
     U.S. 1, 12 (1898)(“the remedy at law, in order to exclude a
     concurrent remedy at equity, must be as complete, as practical,
     and as efficient to the ends of justice and its prompt
     administration, as the remedy in equity.”) (emphasis added); see,
     e.g., TEK, 920 F.3d 789-794 (affirming jury’s award of lost
     profits and also affirming the District Court’s imposition of a
     permanent injunction).

                                    23
head competition with Eagle View, and in light of the jury’s finding

of willful infringement-- which continued until this Court

temporarily restrained Defendants-- this Court has no confidence

that absent a permanent injunction, Defendants will not continue to

infringe Eagle View’s patent rights in a manner that will cause

additional long-term, irreparable harm to Eagle View.   The longer

Defendants are permitted to exploit their unlawful infringement, the

longer Eagle View will be unfairly forced to compete against its own

patented technology, and the longer Defendants will artificially and

unfairly depress the market price for roof reports, thereby

rendering impossible any reasonably accurate post-hoc valuation of

lost profits in the future, just as that same conduct has precluded

a more accurate valuation of past lost profits.

     When the Court pressed Defendants on this issue, Defendants

were unable to provide the Court with evidence sufficient to allay

the Court’s concerns that the irreparable harm Eagle View fears will

not come to pass in the absence of an injunction.   In response to

the Court’s question, “[w]hat assurance do I have that the

defendants won’t take this, what I will call scorched earth tactic,

and snatch Eagle View’s customers absent an injunction?” Defendants



                                 24
gave two answers: history and money damages. [Oct. 8, 2019 Hearing

Transcript, p. 50]    Both are unpersuasive.

       As to history, Defendants repeatedly relied upon the asserted

“steadiness of [Eagle View’s] market share data.”    [Oct. 8, 2019

Hearing Transcript, p. 46, 50, 51, 54, 60]     However, as discussed

above, Defendants’ argument is not supported by the evidence; Eagle

View has lost market share to Defendants 20, and the Court has every

reason to believe that the trend will continue, unless halted by an

injunction, because taking Eagle View’s market share is Defendants’

expressly stated business strategy.

       As to money damages, “[p]atent property rights are especially

difficult to protect with solely monetary relief because ‘a

calculating infringer may thus decide to risk a delayed payment to

obtain use of valuable property’ without the owner’s permission.”

Broadcom, 732 F.3d at 1338 (quoting Presidio, 702 F.3d at 1362–63).

Indeed, the evidence of Defendants’ Five Year Strategy and the

jury’s finding of willful infringement supports a finding that




20    As Defendants conceded at the injunction hearing, “nobody
     disputes that . . . if it were proved, [] lost market share can be
     irreparable.” [Oct. 8, 2019 Hearing Transcript, p. 61]

                                    25
Defendants decided-- ultimately unwisely-- to take precisely the

risk that Presido and Broadcom identify.   This Court, sitting in

equity, will not allow such conduct to continue.

     Moreover, Eagle View has put forth unrebutted evidence that its

reputation / brand recognition and goodwill in the marketplace have

been damaged as a result of Defendants’ infringement [Dkt. No. 792-

1, Daga Sept. 22, 2019 Decl. ¶¶ 4-7, see also Trial Transcript, p.

1484:1-4 (West Testimony)], and this Court finds that Eagle View’s

goodwill and reputation will more likely than not suffer continuing

damage in the future unless Defendants are enjoined from further

infringement.

     The Court holds that Eagle View has established the second eBay

factor.

     C.   The intersection of eBay factors one and two

     While irreparable harm and the inadequacy of remedies at law

are two separate factors to be considered, they do intersect.   See

TEK, 920 F.3d at 792 (“The inherent difficulty of quantifying ‘loss

of market share, brand recognition, and customer goodwill’ and of

estimating monetary damages indicates that ‘remedies at law are

inadequate.’”) (quoting i4i, 598 F.3d at 862).   At this

intersection, the Court makes the following observation.

                                 26
Defendants’ “aggressive” approach seemed to be more than just

business.   The Court carefully listened to the testimony of

Defendants’ Rule 30(b)(6) witness, Edmund Webecke.   Mr. Webecke

testified that Defendants’ business goal, specifically with respect

to Eagle View, was to “quiet the noise” that Eagle View, its only

competitor, was making in the market.   Specifically, Mr. Webecke

testified that the “fear or uncertainty and doubt that the

allegations of the patent infringement were causing in the market

with [Defendants’] customers” was “noise” that Defendants

specifically attempted to “quiet . . . in the marketplace” (when

Defendants unsuccessfully sought to acquire Eagle View.)    [Trial

Transcript, p. 2355:19 – 2356:24 (Webecke Testimony)]   Eagle View’s

evidence shows that that uncertainty and doubt in the market persist

to this day [see Daga Sept. 26, 2019 Decl. ¶ 7 (“Certain of our

former customers have indicated that they would like to return to

Eagle View’s products, but are hesitant to do so because they are

unclear about what the status of the litigation is.”)].    And,

Defendants have made it known that its litigation with Eagle View is

not over.   Thus, despite the jury’s verdict, the “noise” continues.

The Court is worried that Defendants, who appear to be driven by a

specific animus toward Eagle View, would continue their aggressive

                                  27
business strategy to a point this Court is not comfortable allowing

it to go-- where Eagle View has lost the lion’s share of its

business to Defendants, perhaps to Eagle View’s ultimate demise.

     Moreover, at the permanent injunction hearing, this Court

specifically asked Defendants, “can I be faulted, because I sat

through the trial, for concluding that I don’t have the trust [that

Defendants will not take Eagle View’s customers] given the corporate

mentality this Court witnessed?   Is that a factor I can consider?”

[Oct. 8, 2019 Hearing Transcript, p. 54:5-8]   Defendants answered,

“it’s not a matter of trust . . . . [I]t’s a matter of evidence.”

[Id. at p. 54:10-13]   The Court agrees with Defendants-- it is,

indeed, a matter of evidence.   The evidence conclusively

demonstrates that Defendants have successfully pursued their

aggressive strategy to take Eagle View’s customers and erode their

market share by at least 20%, leading this Court to have no

confidence that, absent an injunction, Defendants will no longer

desire to “quiet the noise” made by Eagle View and voluntarily

abandon their Five Year Strategy.

     D.   Balance of relative hardships between the parties

     “[T]he balance of hardships assesses the relative effect of

granting or denying an injunction on the parties[.]   [T]he district

                                    28
court [should] consider[] several factors in its analysis”

“includ[ing] the parties’ sizes, products, and revenue sources.”

i4i Ltd., 598 F.3d at 862.    All three of these factors weigh in

favor of finding greater hardship on Eagle View in the absence of an

injunction.

       It is undisputed that Eagle View is much smaller in size than

Defendants, and the evidence at trial established that Eagle View’s

primary product and primary source of revenue is its roof reports.

[Trial Transcript, p. 705:24-706:1 (“A: . . . Eagle View is in the

business of capturing aerial imagery and then extracting roof

measurements from the imagery.    We are a data analytics company.”);

Daga Sept. 26, 2019 Decl. ¶ 4 (“roof reports are [Eagle View’s]

cornerstone product”)]    In contrast, Defendants’ infringing products

comprise 0.4% of Defendants’ total revenues during the infringement

period.    [PTX-138; PTX-940; Dkt. No. 791-1, Exs. B–E] 21   As discussed

above, Defendants deliberately leveraged their size and attendant




21    [See also Trial Transcript, p. 2170:7-15 (Webecke Testimony: “A:
     We have three main segments of our business. One [is] related to
     insurance, which Xactware is part of. We have another section
     that is related to financial services, and then a third segment of
     Verisk’s business is related to energy and specialized markets.”)]

                                    29
ability to undercut Eagle View’s prices to cause irreparable harm to

Eagle View.    The price erosion in the market that has occurred in

the past has rendered it impossible to know exactly what price the

market would have sustained absent Defendants’ infringement.

Allowing Defendants to continue to unfairly compete in the

marketplace will only compound this problem in the future, perhaps

so much so that Eagle View will be forced out of business.

Therefore, the Court concludes that Eagle View will suffer great

hardship in the absence of an injunction.

     This extreme hardship to Eagle View is not outweighed by the

hardship Defendants assert they will suffer if an injunction is

issued.   Defendants claim that they will lose sales of noninfringing

products such as “wall, door, and window features,” [Dkt. No. 825-1,

Lewis Decl. ¶ 5]; Defendants’ own evidence establishes that the

sales of these noninfringing products presently cannot be

“unbundled” from the sales of the infringing roof reports. [Id.; see

also Dkt. No. 792-1, Daga Sept. 22, 2019 Decl. ¶ 4]    To the extent

that a decrease in the sale of these complimentary noninfringing

services or products is the natural consequence of Defendants’

ceasing to sell infringing roof reports, such a result is not

inequitable.   See i4i Ltd., 598 F.3d at 863 (“Similarly irrelevant

                                   30
are the consequences to [the infringer] of its infringement, such as

the cost of redesigning the infringing products.    As we explained in

Broadcom, neither commercial success, nor sunk development costs,

shield an infringer from injunctive relief.   [An infringer] is not

entitled to continue infringing simply because it successfully

exploited its infringement.”).

     The Court holds that Eagle View has established the third eBay

factor.

     E.   The public interest

     “[T]he touchstone of the public interest factor is whether an

injunction, both in scope and effect, strikes a workable balance

between protecting the patentee’s rights and protecting the public

from the injunction’s adverse effects.”   i4i Ltd., 598 F.3d at 863

(Fed. Cir. 2010).

     Eagle View’s proposed injunction would effectively eliminate

one of only two roof report providers in the market.   Defendants

assert that this will harm consumers in two ways.   First, Defendants

question whether Eagle View will be able to expediently satisfy the

increased demand.   Second, Defendants predict that absent any

meaningful competition in the market, Eagle View will drastically



                                  31
increase its prices, and consumers will have no choice but to pay

the higher prices.

     As to the first issue, Eagle View has put forth evidence that

since the Court issued the TRO in this case, Eagle View has kept

pace with the increased demand for roof reports, processing roof

report orders from its construction customers “well within [Eagle

View’s] advertised turnaround time (which remains under 4 hours on

average).”   [Daga Oct. 1, 2019 Decl., Docket No. 817-2, ¶ 10]

Indeed, there is no evidence before this Court that Eagle View has

ever been unable to meet customer demand; the evidence establishes

that, historically, Eagle View has met the demand-- even the high

volume demands of its largest insurer customers. [Trial Transcript,

p. 1470:3-10 (West Testimony) (“A: . . . we do a lot of work around

natural catastrophes . . . an insurance company [] could have

several thousand or tens of thousands of claims that happen at one

time so the efficiency is a big deal. Q: . . . can Eagle View meet

Yes.”); Trial Transcript, p. 1758:7-9 (Arnold Testimony: “A . . .




                                  32
Eagle View . . . did have the capacity and does have the capacity to

make and sell those additional roof reports [sold by Defendants.”)] 22

       Defendants also suggest that issuing an injunction will remove

all market pressures that currently keep consumer prices low,

thereby resulting in significantly higher prices for consumers.    The

Court is not persuaded that Eagle View is more likely than not to

greatly increase its price for roof reports if an injunction is

issued.    Eagle View has demonstrated that it highly values its

reputation in the market and its customers’ goodwill [Dkt. No. 792-

1, Daga Sept. 27, 2019 Decl. ¶ 3; Trial Transcript, p. 1501:24-

1502:2 (West Testimony)], and the record establishes that its

customers are highly price sensitive. [Dkt. No. 817-1 Arnold Decl. ¶

28 (“Having been accustomed to lower priced roof reports, customers




22    Defendants raise the specter of an unprecedented spike in
     customer demand precipitated by a natural disaster, and speculate
     that Eagle View might not be able to meet increased demand under
     such circumstances. While Defendants’ concerns in this regard
     lack evidentiary support at this time, in the event that such a
     disaster does occur, and if there is evidence that Eagle View
     cannot keep pace with demand, Defendants may seek an appropriate
     modification of the injunction.




                                    33
will likely resent the increased prices, which will negatively

impact Eagle View’s customer relationships and reputation in the

industry.”); Trial Transcript, 3114:1 (Green Testimony: “A: . . .

customers are price sensitive.”)]    Thus, this Court finds that even

with an injunction, an incentive remains for Eagle View to refrain

from gouging its customers. 23

       Moreover, in a two-player market, increased prices that may

result from enjoining the one infringing player is not a sufficient

reason to deny an injunction.    Patent litigation between brand name

and generic pharmaceutical manufacturers is instructive on this

point.    In that context, the Federal Circuit has observed that “the




23    At the permanent injunction hearing, the Court suggested that the
     Court might monitor Eagle View’s post-injunction conduct. Upon
     reflection, the Court concludes that the more appropriate course
     is to follow what Rule 60(b)(5) contemplates: Defendants may
     apply to the Court for a modification of the injunction if the
     equities so warrant. See Fed. R. Civ. P. 60(b)(5) (“On motion and
     just terms, the court may relieve a party . . . from a[n] . . .
     order [if] applying it prospectively is no longer equitable.”);
     see generally, Horne v. Flores, 557 U.S. 433, 447 (2009) (“Rule
     60(b)(5) may not be used to challenge the legal conclusions on
     which a prior judgment or order rests, but the Rule provides a
     means by which a party can ask a court to modify or vacate a
     judgment or order if a significant change either in factual
     conditions or in law renders continued enforcement detrimental to
     the public interest.”).

                                    34
public interest in obtaining lower-priced pharmaceutical compounds

cannot justify entirely eliminating the exclusionary rights covered

by pharmaceutical patents.”   Mylan Institutional LLC v. Aurobindo

Pharma Ltd., 857 F.3d 858, 865 (Fed. Cir. 2017); see also, Sanofi-

Synthelabo v. Apotex, Inc., 470 F.3d 1368, 1383–84 (Fed. Cir. 2006)

(affirming the district court’s conclusion “that the significant

public interest in encouraging investment in drug development and

protecting the exclusionary rights conveyed in valid pharmaceutical

patents tips the scales in favor of [the brand name company]” even

though the generic argued that “if the generic products were removed

from the market, consumers would be inclined not to purchase their

medication because of the accompanying price increase for the brand

name drug, leading to possible deaths.”).    The same logic applies in

this non-ANDA context where the market, like the ANDA context,

consists of only two competitors.

     The Court holds that Eagle View has established the fourth and

final eBay factor.

     F.   Terms of the Proposed Injunction

     Although Defendants oppose the entry of any injunction, they

alternatively argue that Eagle View’s proposed injunction is



                                    35
“overbroad and unlawful” in three ways. [Dkt. No. 825, Opposition

Brief, p. 33]

       First, Defendants suggest that Eagle View’s proposed injunction

“attempts to extend the scope of the injunction far beyond” the four

product combinations adjudicated to infringe the patents at issue.

[Dkt. No. 825, Opposition Brief, p. 34]    The Court disagrees.   As

Eagle View observes, the proposed injunction tracks the jury

instructions and jury verdict about the scope of Defendants’

infringement and therefore is not overly broad.    Contrast Int’l

Rectifier Corp. v. IXYS Corp., 383 F.3d 1312, 1316 (Fed. Cir. 2004)

(vacating permanent injunction that “applie[d] to many more devices

than those actually adjudicated.”). 24




24    The proposed injunction plainly does not, as Defendants argue,
     enjoin Defendants from supplying aerial imagery in and of itself.
     The entirety of the challenged clause prohibits Defendants from
     “Supplying or causing to be supplied . . . (b) Xactimate in
     combination with Property Insight or Roof Insight, or any products
     made by these products, including Property Insight, Roof Insight,
     Geomni Roof, and Geomni Property, and including the Mass
     Production Tool, aerial imagery, and any components not more than
     colorably different.” (emphasis added) Compare United
     Construction Prods., Inc. v. Tile Tech, Inc., 843 F.3d 1363, 1372
     (Fed. Cir. 2016) (affirming a permanent injunction the “plain
     language” of which “prohibits all acts of infringement, with
     specific hypothetical examples following the term ‘including.’”).

                                    36
     Second, Defendants assert that requiring Defendants to give

notice of the injunction to its customers is “inappropriate” in this

case.   While Defendants acknowledge that some courts have required

such notice, see, e.g., Crane Security Technologies, Inc. v. Rolling

Optics AB, 2018 WL 4039355 (D. Mass. 2018), they nonetheless contend

that, in this case “notice to customers would serve no purpose.”

[Dkt. No. 825, Opposition Brief, p. 34]    Eagle View, however,

counters that requiring notice to customers will help remedy the

confusion and uncertainty in the market concerning the parties’ roof

report products (“noise” according to Defendants)-- harm directly

caused by Defendants’ infringement.    The Court agrees with Eagle

View that requiring such notice to customers provides a valuable

remedy reasonably calculated to correct a portion of the harm caused

by Defendants’ infringement.   Accordingly, the Court will include

the proposed notice provision.

     Third, Defendants object to Eagle View’s proposed requirement

that Defendants provide notice to Eagle View before launching what

Defendants assert will be a noninfringing alternative.    Although

tempting, the Court finds this proposed term unnecessary given the

nature of the market in this case and the parties’ ongoing

relationships with each other and their customers.    Eagle View will

                                  37
most likely know from the market if Defendants intend to launch, or

have launched, a product which Defendants contend does not infringe

Eagle View’s patents.    At that time, Eagle View may apply to the

Court for any and all appropriate remedies including, but not

limited to, a temporary restraining order and contempt sanctions.

Moreover, the Court will require Defendants to notify their

customers of this permanent injunction ruling. The Court therefore

presumes that, in the event that Defendants offer for sale a roof

report generated from a supposedly non-infringing design-around,

Defendants’ customers will most likely carefully consider whether to

purchase such roof reports.    This is so because if Defendants’

design-around is ultimately found to infringe Eagle View’s patents,

Defendants’ customers who have purchased Defendants’ roof reports

could face liability themselves. 25




25    See generally, 35 U.S.C. § 271(b) (“Whoever actively induces
     infringement of a patent shall be liable as an infringer.”); 35
     U.S.C. § 271(g) (“Whoever . . . uses within the United States a
     product which is made by a process patented in the United States
     shall be liable as an infringer[.])”; see also, Permanent
     Injunction Order accompanying this Opinion (permanently
     restraining and enjoining, among other people, “those persons in
     active concert or participation with [Defendants] who receive
     actual notice of the [permanent injunction] order.”).

                                      38
IV.   CONCLUSION

      For the foregoing reasons, the Court will grant, in part, and

deny, in part, Eagle View’s Motion for a Permanent Injunction as

specifically set forth in the accompanying Order issued on this

date.




Dated: October 18, 2019             __ s/ Renée Marie Bumb _____
                                    RENÉE MARIE BUMB
                                    UNITED STATES DISTRICT JUDGE




                                  39
